Citation Nr: 1448871	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-15 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC) for purposes of accrued benefits.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from November 1941 to September 1942, and August 1945 to October 1945.  He was also a prisoner of war from April 1942 to September 1942.  He passed away in February 2010.  The appellant is his son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision by the Manila Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran filed a claim for FVEC benefits and special monthly compensation based on aid and attendance/housebound in March 2009.  The claim was made by letter; the Veteran did not submit a VA Form VA Form 21-4138(CF) for his FVEC claim.  A June 2009 rating decision then denied the latter claim, while not addressing his FVEC claim.  A July 2009 letter from the appellant later specified that the Veteran was too ill to fill out Form 21-4138(CF).  The appellant then sent VA a letter received by VA in October 2010, after the Veteran passed away, enquiring about the status of the FVEC claim, stating that VA had sent the Veteran a letter in August 2009 stating that the claim was still being processed.  This August 2009 letter has not been associated with the Veteran's claims file.  The RO sent the appellant a letter in February 2011 stating that children of a deceased Veteran are not eligible to apply for FVEC benefits.  The appellant filed a claim for accrued benefits in January 2011, which was then denied in the May 2011 administrative decision.  


FINDING OF FACT

The appellant, as the surviving son of the Veteran, is not eligible to receive the one-time payment from Filipino Veterans Equity Compensation Fund.



CONCLUSION OF LAW

The criteria for payment to the appellant from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. § 3.203 (2013); American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, § 1002(c) & (d), 123 Stat. 115, 200-02 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Board adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103.  The appellant has been provided ample opportunity to present evidence and argument in support of his claim, and he has done so, to include his  notice of disagreement received in June 2011 and his May 2012 VA Form 9.  He has also indicated that no hearing was desired in conjunction with this appeal.

The appellant seeks entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  Section 1002(d) provides that an eligible person is any person who - (1) served - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Spouses and surviving children are not included in this definition.  However, Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before a payment is made, the payment shall be made instead to the surviving spouse, if any, of the eligible person.

The Board notes that the Veteran was an eligible person due to his service in the Philippine Commonwealth Army.  However, the appellant, as the surviving son of the Veteran, is not included in the statute's definition of eligible recipients of FVEC benefits.  Further, while Section 1002(c)(2) allows for payments to be made to surviving spouses, payments to surviving children are not authorized.  Therefore, the appellant is not entitled to a FVEC payment as a matter of law.






	(CONTINUED ON NEXT PAGE)
ORDER

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


